DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Minor Claim Objection
Claims 1-20 are currently being examined.  With respect to the last limitation of Claim 1, the “smart conveyance card” should be corrected to read the “smart conveyance cart”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Response to Arguments

Applicant’s Arguments (see Applicant’s Remarks, pages 8-11, filed June 29, 2021) with respect to the rejection of independent claims 1, 9, and 14, and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the rejection basis and the references being used in the current rejection.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application on October 29, 2021 and the finality of the previous Final Rejection Office Action dated August 3, 2021 was withdrawn pursuant to 37 CFR 1.114.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-8 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Theobald (US Patent No. 10,549,915) in view of Iwakawa (US Patent Application 
With respect to independent Claim 1, Theobald discloses the limitations of independent claim 1 as follows:
A system for integrated container conveyance, the system comprising:	   
a smart container conveyance cart comprising a set of totes associated with a set of shelves on the smart container conveyance cart;  (See Col. 7, Lines 58-65; Col. 10, Line 67-Col. 11, Line 3; Col. 11, Line 66-Col. 12, Line17; Col. 12, Line 63-Col. 13, Line 10; Figs. 3,4; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), "shelves" shown but not numbered
a set of sensor devices implemented on the smart container conveyance cart, including at least one sensor for scanning an identifier on a first tote to identify the first tote for unloading into an induction station on a container storage, (See Col. 6, Lines 51-53; Col. 7, Lines 58-65; Col. 10, Line 67-Col. 11, Line 3; Col. 11, Line 66-Col. 12, Line17; Col. 12, Line 63-Col. 13, Line 10; Figs. 2-4; Ref. Numerals 220(sensors); 314(conveyance cart), 316(totes,drawers,boxes), "shelves" shown but not numbered)  and
a set of actuators associated with the smart container conveyance cart configured to move the identified first tote off at least one shelf in the set of shelves of the smart container conveyance cart onto a receiving platform of the induction station; (See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)  and
a cart controller component, implemented on a control device of the smart container conveyance cart, that controls autonomous navigation of the smart container conveyance card, autonomous loading and unloading of the removable set of totes via the set of actuators, and analyzes sensor data generated by the set of sensor devices implemented on the smart container conveyance cart to verify induction of the first tote into the container storage and to manage temperature-sensitive items in the one or more totes of the removable set of totes.  (See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)
Theobald, however, does not disclose the limitations related to having a set of sensor devices for scanning an identifier on a tote.  With respect to those limitations, Iwakawa teaches the following:
a set of sensor devices including at least one sensor for scanning an identifier on a first tote to identify the first tote for unloading into an induction station on a container storage, (See Pars. 0037, 0038; Figs. 1, 2; Ref. Numerals 2(identifier), 20(sensor device)  and
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Theobald with the teachings of Iwakawa to use sensing devices to identify the totes in order to ensure that only the totes destined for delivery or processing are loaded onto the cart.  A person with skill in the art would be motivated to incorporate the teachings of Iwakawa because they are a known work in the same field of endeavor (ie, using sensors to identify the totes being loaded onto the cart) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

at least one temperature sensor for sensing temperature including ambient temperature or temperature within one or more totes of the removable set of totes; (See Pars. 0037-0041, 0067; Figs. 1, 3, Ref. Numerals 150(temperature module), 315(tote); Claim 9, Claim 16, Claim 18)
a cart controller component, implemented on a control device of the smart container conveyance cart, that controls autonomous navigation of the smart container conveyance card, autonomous loading and unloading of the removable set of totes via the set of actuators, and analyzes sensor data generated by the set of sensor devices implemented on the smart container conveyance cart to verify induction of the first tote into the container storage and to manage temperature-sensitive items in the one or more totes of the removable set of totes. (See Pars. 0037-0041, 0067; Figs. 1, 3, Ref. Numerals 150(temperature module), 315(tote); Claim 9, Claim 16, Claim 18)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Theobald and Iwakawa with the teachings of High et al to use sensing devices to monitor the temperature of the totes to ensure that any temperature-sensitive items stored within the totes do not spoil.  A person with skill in the art would be motivated to incorporate the teachings of High et al because they are a known work in the same field of endeavor (ie, using temperature sensors to monitor and analyze the temperature of totes on an automated 

With respect to Claim 2, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Theobald and Iwakawa disclose as follows:
The system of claim 1, further comprising:
a second set of sensor devices associated with the removable set of totes, at least one sensor device of the second set of sensor devices generating additional sensor data associated with a second tote (See Iwakawa: Pars. 0034, 0035, 0051-0055; Figs. 1-4; Ref. Numerals A,B,C,D,E(set of totes), "carriage"(not shown - smart container conveyance cart ) on the induction station, (See Theobald: Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the cart controller component analyzes the additional sensor data to identify the second tote; (See Theobald: Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)  to identify the second tote; (See Iwakawa: Pars. 0034, 0035, 0051-0055; Figs. 1-4; Ref. Numerals A,B,C,D,E(set of totes)  and
controls the set of actuators to move the second tote from the induction station on the container storage onto at least one shelf of the smart container conveyance cart.  	(See Theobald: Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 

With respect to Claim 3, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1, which are incorporated herein by reference.  With respect to Claim 3, Theobald discloses:
The system of claim 1, further comprising: 
a data storage device storing a cart inventory, (See Col. 13, Lines 36-60; Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the cart controller component updates the cart inventory to reflect induction of the first tote off the smart container conveyance cart and onto the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118

With respect to Claim 4, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 4, Theobald discloses:
The system of claim 1, wherein the receiving platform comprises an induction drawer including a set of tote induction slots and further comprising:	(See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-
a first set of actuators in the set of actuators associated with the smart container conveyance cart pushes a first selected tote in the removable set of totes off the smart container conveyance cart into a first induction slot in the set of induction slots within the induction drawer; and	(See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
a second set of actuators in the set of actuators associated with the smart container conveyance cart pushes a selected tote in the removable set of totes off the receiving platform and onto the smart container conveyance cart into a second induction slot in the set of induction slots within the induction drawer.  	(See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 5, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 5, Theobald discloses:
The system of claim 1, wherein the set of actuators associated with the smart container conveyance cart further comprise a first actuator device and a second actuator device, the set of actuators further configured to pull a third tote in the removable set of totes off the receiving platform and onto the smart container 

With respect to Claim 6, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 6, Theobald discloses:
The system of claim 1, wherein the smart container conveyance cart further comprises:
a braking system coupled to a set of rollers;	(See Col. 10, Lines 51-53; Col. 17, Lines 6-9; Fig. 8; Ref. Numeral 810(motor), 218(rollers), 314(conveyance cart), pausing and stopping the cart implies a "braking system"
a set of weight sensors for determining an amount of weight on the smart container conveyance cart; and	(See Col. 6, Lines 39-40; Col. 21, Lines 41-45; weight sensors not shown
a cart controller component,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)
wherein the cart controller component engages the braking system on condition the amount of weight on the smart container conveyance cart exceeds a maximum weight threshold.  (See Col. 6, Lines 39-40; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 21, Lines 41-45; Fig. 8; Ref. Numeral 810(motor)

 Claim 7, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 7, Theobald discloses:
The system of claim 1 wherein the cart controller component aligns the smart container conveyance cart with the induction station on the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 8, which depends from independent claim 1, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 8, Theobald discloses:
The system of claim 1, further comprising: 
a network device on the smart container conveyance cart,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller)
wherein the network device is configured to receive a set of instructions associated with unloading a set of totes at the induction station.	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
	
With respect to independent Claim 14, Theobald discloses the limitations of independent claim 14 as follows:
An integrated container conveyance device comprising:
a cart comprising a set of shelves configured to accommodate a set of totes;	(See Col. 7, Lines 58-65; Col. 11, Line 66-Col. 12, Line17; Col. 12, Line 63-Col. 13, Line 10; Figs. 3,4; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), "shelves" shown but not numbered
a docking member on the cart;	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-40; Col. 16, Lines 26-29; Col. 19, Lines 10-11; Figs. 8; Ref. Numerals 314(conveyance cart), 812(cart controller), 302,404,602(induction station), 318,320,406(container storage)
a cart control device including a motor for self-propulsion and self-navigation, the cart control device configured to align the cart with an induction station on a container storage; and	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Figs. 8; Ref. Numerals 810(motor), 218(rollers), 314(conveyance cart); 812(cart controller)  
a set of actuators associated with the cart and configured to load at least one tote onto the cart or unload at least one tote off the cart at the induction station.  (See Col. 8, Lines 15-31; Col. 8, Lines 37-46; Figs. 3, 4, 7; Ref. Numerals 314(conveyance cart), 316(totes,drawers,boxes), 414(actuator), 302,404,602(induction station)
Theobald, however, does not disclose the limitations related to having a temperature sensor for sensing the ambient temperature or the temperature of one or more totes in the set of totes.  With respect to that limitation, Iwakawa teaches the following:
at least one temperature sensor implemented on the cart for sensing temperature including ambient temperature or temperature within one or more totes of the set of totes;  (See Pars. 0032, 0033, 0035, 0038, 0039; 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Theobald with the teachings of Iwakawa to monitor the ambient temperature or the temperature of a tote in the set of totes in order to ensure that any temperature-sensitive items stored with the totes do not spoil.  A person with skill in the art would be motivated to incorporate the teachings of Iwakawa because they are a known work in the same field of endeavor (ie, using sensors to identify the totes and to monitor the temperature of a tote in a set of totes) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.
Neither Theobald nor Iwakawa, however, disclose the limitation related to having a temperature sensor implemented on the cart.  With respect to that limitation, High et al teaches the following:
at least one temperature sensor implemented on the cart for sensing temperature including ambient temperature or temperature within one or more totes of the set of totes;  (See Pars. 0037-0041, 0067; Figs. 1, 3, Ref. Numerals 150(temperature module), 315(tote); Claim 9, Claim 16, Claim 18)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Theobald and Iwakawa with the teachings of High et al to use temperature sensors located on the cart to monitor the temperature of the totes to ensure that any temperature-sensitive items stored within the totes do not spoil.  A person with skill in the art would be motivated to incorporate the teachings of High et al because they are a known work in the same field of endeavor (ie, using temperature sensors on the automated transport vehicle to monitor 

With respect to Claim 15, which depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 15, Theobald and Iwakawa disclose as follows:
The container conveyance device of claim 14 further comprising:
a set of sensor devices scanning an identifier on a first tote to identify the first tote (See Iwakawa:  Pars. 0037, 0038; Figs. 1, 2; Ref. Numerals 2(identifier), 20(sensor device)for unloading into the induction station on the container storage.  (See Theobald: Col. 6, Lines 51-53; Col. 7, Lines 58-65; Col. 10, Line 67-Col. 11, Line 3; Col. 11, Line 66-Col. 12, Line17; Col. 12, Line 63-Col. 13, Line 10; Figs. 2-4; Ref. Numerals 220(sensors); 314(conveyance cart), 316(totes,drawers,boxes), "shelves" shown but not numbered

With respect to Claim 16, which depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 16, Theobald discloses:
The container conveyance device of claim 14 further comprising:
a data storage device storing a cart inventory, (See Col. 13, Lines 36-60; Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the cart controller component updates the cart inventory to reflect induction of the first tote off the cart and onto the container storage.  (See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Col. 13, Lines 36-60; Col. 22, Lines 5-6;  Figs. 1, 11; Ref. Numerals 130(data storage), 314(conveyance cart), 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage), Block 1118	

With respect to Claim 17, which depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 17, Theobald discloses:
The container conveyance device of claim 14 wherein the set of actuators further comprises:
 a first set of actuators associated with a first set of totes on a shelf at a first level on the container conveyance device,  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the first set of actuators are configured to move the first set of totes off the container conveyance device at the induction station.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

 Claim 18, which ultimately depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 and Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Theobald discloses:
The container conveyance device of claim 17 further comprising:
a second set of actuators associated with a second set of totes on a shelf at a second level on the container conveyance device, (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)
wherein the second set of actuators are configured to move the second set of totes off the container conveyance device and onto the induction station.  (See Col. 6, Lines 32-36; Col. 7, Lines 25-31; Col. 13, Lines 22-33; Col. 20, Line 59-Col. 21, Line 4; Figs. 3, 4, 6, 7; Ref. Numerals 316(totes,drawers,boxes), 302,404,602(induction station), 318,320,406(container storage)	

With respect to Claim 19, which depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 19, Theobald discloses:
The container conveyance device of claim 14 further comprising:
a braking system coupled to a set of rollers;	(See Col. 10, Lines 51-53; Col. 17, Lines 6-9; Fig. 8; Ref. Numeral 810(motor), 218(rollers), 314(conveyance cart), pausing and stopping the cart implies a "braking system"
a set of weight sensors generating weight data associated with an amount of weight on the container conveyance cart; and	(See Col. 6, Lines 39-40; Col. 21, Lines 41-45; weight sensors not shown
a cart controller component,	(See Col. 8, Lines 51-59; Col. 10, Lines 43-64; Figs. 8; Ref. Numerals 812(cart controller)
wherein the cart controller component engages the braking system on condition the amount of weight on a smart container conveyance cart exceeds a maximum weight threshold. (See Col. 6, Lines 39-40; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 10, Lines 51-53; Col. 17, Lines 6-9; Col. 21, Lines 41-45; Fig. 8; Ref. Numeral 810(motor)	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Theobald, Iwakawa, and High et al, as applied to the claims set forth above, and in further view of Melanson et al (US Patent Application Publication No. 2020/0223632).
With respect to Claim 20, which depends from independent claim 14, Theobald, Iwakawa, and High et al together teach all of the limitations of Claim 14 which are incorporated herein by reference.   With respect to Claim 11, Theobald and Melanson et al disclose as follows:
The container conveyance device of claim 14 further comprising:
an auto-navigation system configured to auto-navigate the smart container conveyance cart within an induction area via geolocation.	(See Theobald: Col. 8, Lines 51-59; Col. 8, Line 64-Col. 9, Line 11; Col. 10, Lines 43-64; Col. 13, Lines 36-49; Col. 14, Lines 26-32; Figs. 2, 7; Ref. Numerals 220(sensors), 314(conveyance cart), 704(routing module)	
 High et al with the teachings of Melanson et al to have sensors be part of an auto-navigation system employing geolocation so that the smart container conveyance cart can avoid obstacles and closed pathways while navigating to an induction area.

Examiner’s Note
Examiner has cited particular paragraphs and/ or line numbers, and figures in the references as applied to the claims set forth hereinabove for the convenience of the Applicant.  While the specified citations are representative of the teachings in the art and are applied to specific limitations within the individual claims, other passages and figures in the cited references may be applicable, as well. It is respectfully requested that the Applicant, in preparing any response to the Office Action, fully consider the references in their entirety as potentially teaching all or part of the claimed invention, in addition to the context of the passage(s) as taught by the prior art or as disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definitions that are not specifically set forth in the claims.

Allowable Subject Matter
Claims 9-13 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 4, 2021